DETAILED DESCRIPTION
Claims 1-3, 5-13, 15-23, 25-31, and 33-34 are pending.  Of these, claims 21-23, 25-31, and 33-34 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-3, 5-13, and 15-20 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6.29.21 and 9.29.21 was filed prior to the mailing date of a first Action on the merits after the filing of n RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 103 rejections are withdrawn and replaced with new rejections incorporating the teachings of a new reference, Zhao.  
The claims remain under a double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 12, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over the Jason Shampoo + Conditioner web product page (10.9.2016)(of record) as evidenced by the Amazon product page for Jason Shampoo + Conditioner web product page (2018)(of record) and the Google dated search results for Jason Shampoo + Conditioner (of record), and in view of Zhao et al. (US Pat. Pub. 2018/0110710).
As to claims 1-3, 5-8, 12, and 15-19,  the Amazon product page for Jason Shampoo + Conditioner discloses a shampoo for cleansing hair (claim 18)(a “rinse-off cleansing composition”) in the form of an oil in water emulsion (claim 19), the composition comprising a mixture of cetyl alcohol and stearyl alcohol (i.e., “cetearyl alcohol,” which is a “fatty alcohol” of claims 1 and 5), glyceryl stearate (a “glyceryl ester” of claims 1 and 6), guar hydroxypropyltrimonium chloride (a “cationic guar gum derivative” of claims 1 and 7), guar gum (a “non-cationic polysaccharide” gum of claim 1), and water.
Regarding claims 2-3, the composition further comprises sodium cocoyl isethionate, which is an acyl isethionate non-sulfate anionic surfactant.  
As to claim 8, the composition further comprises multiple plant oils that are non-silicone fatty compound conditioning agents, including orange peel oil, olive fruit oil, and jojoba seed oil.  
Regarding claim 12, the composition is free of sulfate based surfactants or salts thereof.  
As to claims 1-3, 5-8, 12, and 15-19, the Jason Shampoo + Conditioner product web page does not further expressly disclose the amounts of the fatty alcohol, glyceryl ester, cationoic polymer, or noncationic polysaccharide as recited by claims 1 and 20 nor the viscosity recited by claims 1 and 20, nor the amount of anionic surfactant 
Zhao discloses a shampoo composition (paragraph 4) having a viscosity of less than 3000 centipoise (paragraph 162), which overlaps the range of claims 1 and 20 (the lower end point of 10 uD recited by the claims being the equivalent of about 2400 centipoise as disclosed at the first full paragraph of page 53 of the present specification).  Zhao teaches that the viscosity of the shampoo can be adjusted through, for example, the use of thickeners or viscosity reducing agents (paragraphs 3 and 170), and that selection of the proper viscosity can be important in order to maintain stability, and the ability to deliver the shampoo from its container (paragraph 2).  
As to claims 1-3, 5-8, 12, and 15-19, it would have been prima facie obvious to modify the Jason Shampoo + Conditioner by selecting amounts of the fatty alcohol, glyceryl ester, cationic polymer, noncationic polysaccharide, and anionic surfactant that are within the ranges of claim 1, because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The ingredients of claim 1 are known ingredients that are conventionally used in shampoos and conditioners as evidenced by the Jason Shampoo + Conditioner web page, with the skilled artisan recognizing that fatty alcohols impart moisturizing and spreading properties to shampoo, that glyceryl esters impart viscosity building properties to shampoo, that cationic polymers provide conditioning and antistatic properties to shampoos, and that polysaccharides act as volumizers in shampoos, such that the amounts of these ingredients are result effective variables subjectable to an In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 15-17, the Jason Shampoo + Conditioner  and Zhao as modified above is considered to possess a hardness, thickness, and adhesiveness within the ranges recited by these claims, since it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 9-11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over the Jason Shampoo + Conditioner web product page as evidenced by the Amazon product page for Jason Shampoo + Conditioner web product page and the Google dated search results for Jason Shampoo + Conditioner in view of Zhao et al. (US Pat. Pub. 2018/0110710) as applied to claims 1-3, 5-8, 12, and 15-19 above, and further in view of Brandt et al. (US Pat. Pub. 2003/0059382).
The teachings of the Jason Shampoo + Conditioner web page and Zhao are relied upon as discussed above, but this reference does not further disclose that the composition comprises a hydrogenated starch hydrolysate (claim 9), one of the surfactants of claim 10 such as betaines, one of the opacifying agents of claim 11 such as talc, or one of the polysaccharides of claim 20 such as xanthan gum.
Brandt discloses a cosmetic composition such as a shampoo (paragraph 114), the composition comprising a humectant to absorb and retain water such as hydrogenated starch hydrolysate (paragraph 91), a surfactant such as an amphoteric betaines (paragraphs 89-90), a pigment such as talc or kaolin (paragraph 106), and a thickener such as xanthan gum (paragraph 120).

Response to Applicant’s Arguments
Applicant claims to have obtained the Jason product and tested it to determine that its viscosity was 6.57 uD, which is far below the claimed range.  Applicant argues that it is improper to invoke inherency regarding specific ranges for viscosity, hardness, thickness, and adhesiveness.   
In response, the rejection does not rely on an argument of inherency, which pertains to rejections under 102.  Rather, the rejection argues that the burden of demonstrating that the modified composition of the prior art does not read on the claimed ranges is properly shifted to Applicant in the present case, since a product cannot be separated from its properties. Applicant’s claim that the viscosity of the Jason product is below the recited range is attorney argument that cannot take the place of actual evidence of record, which must be submitted by way of affidavit or declaration.  MPEP 716.01(c).  Since no affidavit or declaration has been submitted containing the 
Applicant also argues that the Jason product does not disclose or suggest even the relative amounts of ingredients, and that the ingredient listing implies that cetyl alcohol is present in greater amounts than sodium cocoyl isethionate, while the opposite is true in the present claims.
In response, selecting amounts of the ingredients to arrive at the claimed ranges is considered prima facie obvious as discussed in the rejection, since the ingredients are all conventionally used in shampoos and have well known functions in shampoos such that their amounts are known result effective variables, and there is no evidence of record of any criticality of the claimed ranges that would have been unexpected at the effective filing date of the invention.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-13, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/799,229, and in view of the Amazon product page for Jason Shampoo + Conditioner web product page (2018) as evidenced by the Google dated search results for Jason Shampoo + Conditioner, Zhao et al. (US Pat. Pub. 2018/0110710) and/or Brandt et al. (US Pat. Pub. 2003/0059382) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited references are relied upon as discussed above.
The copending claims recite a hair care composition in solvent and comprising an acylsarcosinate surfactant, a cationic guar gum such as hydroxypropyl guar hydroxypropytrimonium chloride, a polysaccharide gum such as sclertium or xanthan gum, and a glyceryl ester such as glyceryl stearate.
Although the copending claims do not recite a fatty alcohol of the claims nor a betaine surfactant nor talc nor a conditioning agent nor a hydrogenated starch hydrolysate, it would have been prima facie obvious to incorporate these ingredients since Jason Shampoo + Conditioner web product page and Brandt et al teach that these are conventional ingredients to add to a cosmetic composition such as a rinse off shampoo.  Although the copending claims do not recite the viscosity of the composition, it would have been prima facie obvious to alter the viscosity of the shampoo as needed to arrive at the claimed range, since Zhao expressly teaches that shampoos may have viscosities within the claimed range, and that it can be important to regulate the viscosity of shampoos, and that viscosity reducing agents and thickeners may be used to achieve such regulation.  Additionally, discovering optimum or working ranges of the shampoo ingredients involves only routine skill in the art in cases where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

Response to Applicant’s Arguments
Applicant advances the same arguments against the double patenting rejection that were made against the prior art rejections, but these arguments are not persuasive for the reasons discussed supra.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

  
/Patricia Duffy/Primary Examiner, Art Unit 1645